Citation Nr: 1639960	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  11-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The appellant served on active duty from May 2002 to October 2004. This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision of the Chicago, Illinois, VA Regional Office (RO) that determined the appellant's character of discharge was a bar to VA benefits. In March 2016, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Chicago RO. A transcript of this hearing is associated with the appellant's claims file.

As an initial matter, the Board notes that the appellant's underlying claims for service connection have not yet been adjudicated, as the threshold issue to be addressed is whether the character of her discharge is a bar to VA benefits. However, in light of the fact that the Board finds herein that the appellant's character of discharge is not a bar to VA benefits, her claims for service connection are referred to the Agency of Original Jurisdiction for appropriate action.


FINDINGS OF FACT

1. The appellant entered active duty in May 2002 and was discharged under conditions other than honorable in October 2004.

2. During active service, the appellant was found to have violated the Uniform Code of Military Justice on multiple occasions beginning in August 2003. Her violations included insubordinate conduct and disrespect toward a noncommissioned officer; drunk and disorderly conduct, including assault; failure to report to duty; and three instances of absent without leave.

3. Evidence in the record, including the appellant's testimony and the pattern of her behavior during service, credibly establishes that she was the victim of military sexual trauma in the form of sexual harassment and sexual assault.

4. The appellant's discharge from service was not based on an offense listed in 38 C.F.R. §§ 3.12(c) or 3.12(d); the evidence does not establish that the appellant engaged in willful and persistent misconduct.

5. The evidence is at least in equipoise as to whether the appellant was insane for VA statutory and regulatory purposes at the time of the acts that prompted her discharge from the military.


CONCLUSION OF LAW

The character of the appellant's discharge from service is not a bar to VA benefits. 38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.304(f)(5), 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim. See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (addressing the adequacy of VCAA notice in cases concerning the character of discharge). However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless. Accordingly, the Board will address the merits of the claim.

Under VA laws and regulations, and for benefits purposes, the term "Veteran" means a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). A discharge under honorable conditions is binding on the VA as to the character of discharge. 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d). According to 38 C.F.R. § 3.12(c), benefits are not payable when a former service member is discharged or released under one of the six conditions enumerated therein. According to 38 C.F.R. § 3.12(d), there are five offenses for which a discharge or release will be considered to have been issued under dishonorable conditions. Such offenses include discharge due to "willful and persistent misconduct," 38 C.F.R. § 3.12(d)(4), which is defined as having occurred when an appellant is discharged under other than honorable conditions, if it is determined that the discharge was issued because of willful and persistent misconduct. A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense. 38 C.F.R. § 3.12(b).

Per VA regulations, an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his or her normal method of behavior; or interferes with the peace of society; or has so departed (become antisocial) from the accepted standards of the community to which by birth and education he or she belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he or she resides. 38 C.F.R. § 3.354(a). 

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct. Struck v. Brown, 9 Vet. App. 145, 154 (1996). There still must be competent evidence establishing the appellant was insane at the time of the offenses leading to an other than honorable discharge. See Zang v. Brown, 8 Vet. App. 246, 254 (1995). Although establishing a causal connection between the insanity and the act is not required, the burden is on the appellant to submit sufficient evidence of his or her insanity. Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97 (May 22, 1997). Generally, the predicate for insane behavior within the meaning of VA law and regulations is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of her acts, such that she is a danger to herself or others. In effect, she is rendered incapable of managing herself or her affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian. VAOPGCPREC 20-97.

The appellant served on active duty from May 2002 to October 2004. Her service personnel records show that she was discharged under conditions other than honorable, and that the reason for her discharge was "misconduct." Specifically, the appellant's service personnel records reflect that she was found to have violated the Uniform Code of Military Justice on multiple occasions beginning in August 2003. Her violations included insubordinate conduct and disrespect toward a noncommissioned officer; drunk and disorderly conduct, including assault; failure to report to duty; and three instances of absent without leave. The appellant does not challenge the validity of the charges against her but contends that her behavior stemmed from multiple instances of sexual harassment and sexual assault that she endured at the hands of her fellow service members.

The claims file reflects that the appellant, her husband, and her mother have all submitted statements testifying to the appellant's experiences while on active duty. In a July 2008 statement, the appellant's mother stated that she remembered the appellant calling her on multiple occasions during service and complaining of having been sexually harassed but that no one in her chain of command would take her seriously. In September 2008, the appellant's husband similarly stated that the appellant told him she had tried repeatedly during service to report her experiences but that no one would believe her or take any action to put an end to the abuse. In addition, the appellant herself has submitted multiple statements and provided credible, consistent testimony under oath before the undersigned Veterans Law Judge concerning a long history of sexual harassment and sexual assault that she attempted to report beginning in approximately August 2003. Despite her repeated attempts to report the violations, she testified, no one in her direct chain of command would take action to protect her or bring her assailants to justice. The appellant stated in her March 2016 hearing that as a result of the harassment and assault, she developed panic attacks and severe anxiety that led her to isolate herself almost completely. Her post-service treatment records confirm that she is being treated for posttraumatic stress disorder (PTSD) due to military sexual trauma.

The Board finds that the appellant has clearly established that she experienced military sexual trauma during service, in the form of a campaign of severe sexual harassment and sexual assault that was not redressed by her commanding officers despite her best efforts to seek their help. Although the record does not officially establish that the appellant experienced military sexual trauma in service, the Board looks to the regulatory provisions governing service connection for PTSD due to military sexual trauma in finding that the described events did occur. Specifically, 38 C.F.R. § 3.304(f)(5) establishes that evidence from sources other than official service records may be used to corroborate the occurrence of a personal assault stressor such as military sexual trauma. These sources include statements from a claimant's friends and family members as well as evidence in the form of behavior changes such as deterioration in work performance. Here, the evidence clearly establishes that the appellant experienced a marked deterioration in work performance beginning in August 2003-the very time she testified that she first reported the harassment. Her credible testimony is further corroborated by her husband and mother, both of whom have stated that she described an ongoing situation of sexual harassment during service that was not remedied despite her repeated attempts to report the behavior. The Board finds this to be compelling evidence that the events as the appellant described them did, in fact, occur. 

The Board acknowledges that a finding that the appellant experienced military sexual trauma that led to the behavior that caused her discharge under than other than honorable conditions is insufficient, alone, to conclude that the character of said discharge is not a bar to VA benefits. This is so because under 38 C.F.R. § 3.12, an appellant must be found "insane" before an other-than-honorable discharge may be found not to be a bar to VA compensation benefits. Here, the Board concludes, first, that VA's definition of insanity is literally gibberish. It is a string of real English-language words that, as constructed, has no meaning. The regulation as it currently exists cannot be applied to modern psychiatric evidence.  Cf. Gardner v. Shinseki, 22 Vet. App. 415, 420 n.3 (2009) (criticizing the regulation); Zang v. Brown, 8 Vet. App. 246, 253 (1995) (same).

Potentially, the regulation violates due process by its incoherence.  It is established that claimants for Veterans benefits have a protected property interest.  Cushman v. Shinseki, 576 F.3d 1290 (2009).  Using a definition of insanity that is unrecognized by the general medical or legal communities and incoherent to lay adjudicators would seem to create a large risk of erroneous deprivation of benefits while at the same time creating needless costs to the government in trying to gather evidence where it is not apparent that any level of effort will result in an opinion sufficient to satisfy the agency's duty to assist claimants.  See Mathews v. Eldridge, 424 U.S. 319, 335 (1976).  At the same time, adopting a definition of insanity generally recognized by the legal and medical communities would appear to be a relatively easy change with a high value in increasing the accuracy of the claims process.  Id.

But, whatever the regulation means and however it can be interpreted, the Board finds it clear that at the very least it must mean that the appellant in this case should not be held responsible for the behavior leading to her discharge. This is especially so given, as discussed above, that the very behaviors that led to her discharge are also explicitly recognized in VA regulations as those indicating the occurrence of military sexual trauma. 

Further, to the extent the appellant's discharge was based on misconduct, the Board finds it impossible to conclude that any such misconduct was "willful and persistent" under 38 C.F.R. § 3.12(d). This is particularly so when, as discussed above, that regulation is considered in the larger VA regulatory scheme, which clearly takes into account changes in behavior brought about by military sexual trauma. The Board finds it difficult to believe that VA intended to grant benefits due to PTSD caused by military sexual trauma on one hand while blocking victims of military sexual trauma from establishing Veteran status due to the consequences of those very experiences on the other. Thus, and in consideration of the larger regulatory landscape in which conduct such as the appellant's that led to her discharge from service can be considered credible evidence of military sexual trauma and relied upon to award service connection for PTSD based on such trauma, the Board determines that in this case, the appellant's other-than-honorable discharge was not issued because of willful and persistent misconduct. The character of her discharge therefore does not rise to the level of a discharge issued under dishonorable conditions as established by 38 C.F.R. § 3.12(d)(4), and the Board finds that the character of the appellant's discharge is thus not to be considered to have been issued under dishonorable conditions. 

In sum, the Board finds that the appellant's discharge from service does not constitute a bar to VA benefits. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The appeal is granted.



ORDER

The appeal seeking to establish that the character of the appellant's discharge from service is not a bar to VA benefits is granted.



____________________________________________
JAMES RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


